Order entered October 24, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00110-CR

                     BOBBY EARL ROBERTS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 7
                           Dallas County, Texas
                   Trial Court Cause No. F19-75703-Y

                                    ORDER

      Before the Court is appellant’s October 18, 2022 pro se motion requesting

access to the appellate record for the purpose of filing a pro se response to

counsel’s motion to withdraw and supporting Anders brief.

      We GRANT the motion and ORDER appellate counsel Brian Salvant to

provide appellant with paper copies of the clerk’s and reporter’s records in the

above case (with the exception of any CDs or DVDs which are not allowed by

regulations of the Texas Department of Criminal Justice).
      We further ORDER appellate counsel to provide this Court, within

FIFTEEN DAYS of the date of this order, with written verification that the record

has been sent to appellant.

      Appellant’s pro se response is due by December 19, 2022.

      We DIRECT the Clerk to send copies of this order to the Honorable Chika

Anyiam, Presiding Judge, Criminal District Court No. 7; Brian Salvant, counsel for

appellant; and Kimberly J. Duncan, assistant district attorney.

      We DIRECT the Clerk to send a copy of this order, by first-class mail, to

Bobby Earl Roberts, TDCJ# 02380403; Jester III Unit, 3 Jester Road; Richmond,

Texas 77406.


                                               /s/   LANA MYERS
                                                     JUSTICE




                                         –2–